DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “tissue in outside,” in line 1, should be “tissue outside”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the movement mechanism" in lines 3, 5, & 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner will interpret the claim as: wherein the proximal handle includes at least one indicia associated with the state of the catheter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischell et al. (US 20160354137 A1) in view of Dando et al. (US 20080161790 A1), hereinafter Fischell in view of Dando.
Regarding claim 1, Fischell discloses a catheter ([0168]; Figure 2 & 3—element 100) for fluid delivery to a volume of tissue in outside of the inside wall of a target vessel in a human body comprising: a catheter body ([0168], [0171], & [0173]; Figure 2, 3, 4 & 11—elements 82, 102, 103, 104, & 105) comprising a catheter fluid injection lumen ([0179]; Figure 3—element 133); a central axis extending in a longitudinal direction (([0168], [0171], & [0173]; Figure 2, 3, & 11—with said central axis being the center axis of catheter 100); a distal portion comprising at least one guide tube ([0168] & [0182]; Figure 2, 3, & 4—element 115) comprising a distal end ([0182]; Figure 4—element 129), the at least one guide tube configured to be outwardly expandable in the radial direction beyond the outer surface of the catheter body with the distal end in proximity to the inside wall of the target vessel ([0168], [0176], [0202]; Figure 2, 3, 4, & 9—element 115); at least one sharpened needle ([0168]; Figures 1-4—element 116 & 119) comprising a needle fluid injection lumen ([0179]; Figures 1-4—the lumen being the interior lumen of element 116) in fluid communication with the catheter fluid injection lumen ([0179]; Figure 300—element 133), a portion of the at least one sharpened needle ([0168]; Figure 1-4—element 116 & 119) located coaxially inside of the at least one guide tube ([0168] & [0182]; Figures 1-4—element 115), and a proximal handle ([0204]; Figure 11—element 300) comprising an injection port ([0207]; Figure 11—element 354) in fluid communication with the catheter fluid injection lumen ([0207]; Figure 3—element 133), the proximal handle configured to advance and retract the at least one guide tube and the at least one sharpened needle ([0204] & [0205]; Figure 11—element 330 & 340).
	Fischell does not disclose the injection port comprising a check valve.
Dando teaches an ablation catheter ([0050]; Figure 1—element 2 & 6) for delivering fluid to tissue via distal openings on the distal tip ([0050]-[0052]; Figure 1 & 3—elements 20 & 114), the catheter comprising a catheter fluid injection lumen ([0050] & [0051]; Figure 3—element 116) and a proximal handle ([0050]; Figure 1—element 4) comprising an injection port ([0050]; Figure 1—element 18], the injection port comprising a check valve ([0050]; Figure 1—element 14).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as described above, as both references and the claimed invention are directed toward ablation catheters that deliver fluid to tissue. As disclosed by Dando, the valve forms a fluid tight seal against the fluid lumen and prevents blood or any other fluid that may fill the catheter shaft from flowing proximally and entering the fluid source ([0050]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as such a modification would prevent blood or other fluids that may fill the catheter shaft from flowing proximally and entering the fluid source. 
	Regarding claim 2, Fischell in view Dando disclose all of the limitations of claim 1, as described above.
	Fischell further discloses the catheter comprising three guide tubes and three sharpened needles ([0168] & [0179]; Figures 2-4—elements 115, 116, & 119).
Regarding claim 3, Fischell in view Dando disclose all of the limitations of claim 1, as described above.
Fischell further discloses wherein the at least one sharpened needle is hollow and comprises a fluid egress near the distal end ([0013], [0165], [0168], & [0207]; Figures 1-3—element 117) of the at least one sharpened needle ([0165], [0168], & [0207]; Figures 1-3—element 116 & 117) and the catheter fluid injection lumen in fluid communication with the fluid egress of the at least one sharpened needle ([0165], [0168], [0207]; Figure 3—element 133).
	Regarding claim 4, as best understood in view of the 112(b) rejection above, Fischell in view of Dando disclose all of the limitations of claim 1, as described above.
	Fischell further discloses wherein the proximal handle ([0211]; Figure 11—element 300) includes at least one indicia ([0211]; Figure 11—element 348; handle can include a marker) associated with the state of the catheter selected from the group consisting of: a. the position of the movement mechanism wherein the at least one guide tube and at least one injector tubes are both retracted, b. the position of the movement mechanism wherein the at least one guide tube is advanced but the at least one injector tube is retracted, and c. the position of the movement mechanism wherein the at least one guide tube and at least one injector tube are both advanced ([0211] & [0212]; Figure 11—elements 300 & 348; the handle includes a gap adjustment cylinder (348) that when rotates advances or retracts the injector; the handle is provided with markings (not shown) to indicate the distance at which the injection needles extend).
	Regarding claim 5, Fischell in view of Dando, disclose all of the limitations of claim 1, as described above.
Fischell further discloses wherein the fluid is ablative fluid ([0196] & [0207]).
Fischell does not disclose wherein the check valve is integrated with the proximal handle and configured to prevent the ablative fluid from flowing back out of the injection port.
Dando further teaches wherein the check valve ([0050]; Figure 1 & 12—element 14) is integrated with the proximal handle ([0050] & [0066]; Figure 1 & 12—elements 4, 15, 24, 26, & 32), and configured to prevent the ablative fluid from flowing back out of the injection port ([0050]; the valve prevents fluid that may fill the catheter shaft from flowing proximally and entering the fluid source).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as described above, as both references and the claimed invention are directed toward ablation catheters that deliver fluid to tissue. As disclosed by Dando, the valve forms a fluid tight seal against the fluid lumen and prevents blood or any other fluid that may fill the catheter shaft from flowing proximally and entering the fluid source ([0050]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as such a modification would prevent blood or other fluids that may fill the catheter shaft from flowing proximally and entering the fluid source.
Regarding claim 6, Fischell in view of Dando disclose all of the limitations of claim 1, as described above.
Fischell does not disclose wherein the check valve is integrated with the proximal handle and configured to prevent air from entering the catheter fluid injection lumen.
Dando further teaches wherein the check valve ([0050]; Figure 1 & 12—element 14) is integrated with the proximal handle ([0050] & [0066]; Figure 1 & 12—elements 4, 15, 24, 26, & 32) and configured to prevent air from entering the catheter fluid injection lumen ([0050]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as described above, as both references and the claimed invention are directed toward ablation catheters that deliver fluid to tissue. As disclosed by Dando, the valve forms a fluid tight seal against the fluid lumen and prevents blood or any other fluid that may fill the catheter shaft from flowing proximally and entering the fluid source ([0050]), the fluid tight seal against the fluid lumen allows for the treatment fluid to exit via distal tip ports ([0051]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as such a modification would prevent unwanted elements from entering the fluid delivery lumen and flowing proximally toward the fluid source.
Regarding claim 7, Fischell in view of Dando disclose all of the limitations of claim 1, as described above.
Fischell does not disclose wherein the check valve is integrated with the proximal handle and configured to prevent blood from flowing back through the catheter.
Dando further teaches wherein the check valve ([0050]; Figure 1 & 12—element 14) is integrated with the proximal handle ([0050] & [0066]; Figure 1 & 12—elements 4, 15, 24, 26, & 32) and configured to prevent blood from flowing back through the catheter ([0050]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as described above, as both references and the claimed invention are directed toward ablation catheters that deliver fluid to tissue. As disclosed by Dando, the valve forms a fluid tight seal against the fluid lumen and prevents blood or any other fluid that may fill the catheter shaft from flowing proximally and entering the fluid source ([0050]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as such a modification would prevent blood or other fluids that may fill the catheter shaft from flowing proximally and entering the fluid source, therefore preventing contamination of the fluid source.
Regarding claim 8, Fischell discloses a catheter ([0168]; Figure 2—element 100) for fluid delivery through at least two injection needles ([0168]; Figure 1-4—element 116 & 119) into tissue outside of the interior wall of a target vessel of a human body, the catheter comprising: a catheter body ([0168], [0171], & [0173]; Figure 2, 3, 4 & 11—elements 82, 102, 103, 104, & 105) comprising an outer surface ([0168]; Figure 2, 3, 4 & 11— with said outer surface being the outer extent of elements 82, 102, & 104), a central axis extending in a longitudinal direction ([0168], [0171], & [0173]; Figure 2, 3, & 11—with said central axis being the center axis of catheter 100), and a fluid injection lumen ([0179]; Figure 3—element 133); at least two guide tubes ([0168], [0176], [0202]; Figure 2, 3, 4, & 9—element 115) configured to advance distally and expand outwardly toward the interior wall of the target vessel ([0168], [0176], [0202]; Figures 2, 3, 4, & 9—element 115); a support structure ([0176]; Figure 3 & 4—element 121); at least two injector tubes with distal injection needles ([0168]; Figures 2-4—element 116 & 119), each of the distal injection needles comprising an injection lumen ([0179]; Figures 1-4—the lumen being the interior lumen of element 116) in fluid communication with the fluid injection lumen of the catheter body ([0179] & [0207]; Figure 300—element 133), the at least two injector tubes with distal injection needles configured to be advanced outwardly ([0168], [0176], & [0203]; Figures 2-4, & 10—elements 116 & 119), guided by the at least two guide tubes to penetrate the interior wall of the target vessel ([0176]; Figures 2-4, & 10—element 115), the injection needles comprising a distal opening ([0168], ; Figures 1-4—element 117) for fluid delivery into the tissue outside of the interior wall of the target vessel ([0203] & [0207]).
Fischell does not disclose a check valve positioned near the proximal end of the fluid injection lumen.
Dando teaches an ablation catheter ([0050]; Figure 1—element 2 & 6) for delivering fluid to tissue via distal openings on the distal tip ([0050]-[0052]; Figure 1 & 3—elements 20 & 114), the catheter comprising a catheter fluid injection lumen ([0050] & [0051]; Figure 3—element 116) and a proximal handle ([0050]; Figure 1—element 4) comprising an injection port ([0050]; Figure 1—element 18], and a check valve ([0050]; Figure 1—element 14) positioned near the proximal end of the fluid injection lumen ([0050]; Figure 3—element 116).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as described above, as both references and the claimed invention are directed toward ablation catheters that deliver fluid to tissue. As disclosed by Dando, the valve forms a fluid tight seal against the fluid lumen and prevents blood or any other fluid that may fill the catheter shaft from flowing proximally and entering the fluid source ([0050]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as such a modification would prevent blood or other fluids that may fill the catheter shaft from flowing proximally and entering the fluid source.
Regarding claim 9, Fischell in view of Dando disclose all of the limitations of claim 8, as described above. 
Fischell further discloses wherein the support structure ([0176]; Figure 3 & 4—element 121) comprises a deflection surface ([0176], [0183], & [0188]; Figure 4—element 144; support (121) can comprise a deflection surface such as a curved ramp), the deflection surface configured to deflect the distally moving guide tubes outward to a pre-set radial distance from the outer surface of the distal portion of the catheter body ([0176], [0183], [0188], & [0189]).
Regarding claim 10, Fischell in view of Dando disclose all of the limitations of claim 8, as described above. 
Fischell further discloses the catheter comprising three guide tubes ([0168]; Figures 2-4—element 115).
Regarding claim 11, Fischell in view of Dando disclose all of the limitations of claim 8, as described above. 
Fischell further discloses wherein the at least one distal injection needle is hollow and includes fluid egress ([0013], [0165], [0168], & [0207]; Figures 1-3—element 117) near the distal end of the injection needle ([0165], [0168], & [0207]; Figures 1-3—element 116 & 117) and the fluid injection lumen of the catheter body is in fluid communication with the fluid egress of the at least one injection needle ([0165], [0168], [0207]; Figure 3—element 133).
Regarding claim 12, Fischell in view of Dando disclose all of the limitations of claim 8, as described above. 
Fischell does not disclose wherein the check valve is located at the proximal end of the catheter body.
Dando further teaches wherein the check valve ([0050]; Figure 1—element 14) is located at the proximal end of the catheter body ([0050]; Figure 1—element 10).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as described above, as both references and the claimed invention are directed toward ablation catheters that deliver fluid to tissue. As disclosed by Dando, the valve forms a fluid tight seal against the fluid lumen and prevents blood or any other fluid that may fill the catheter shaft from flowing proximally and entering the fluid source ([0050]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as such a modification would prevent blood or other fluids that may fill the catheter shaft from flowing proximally and entering the fluid source.
Regarding claim 13, Fischell in view of Dando disclose all of the limitations of claim 8, as described above. 
Fischell further discloses wherein the catheter body comprises an injection port ([0207]; Figure 11—element 354) at the proximal end of the fluid injection lumen ([0207]; Figure 3—element 133).
Fischell does not disclose wherein the check valve is attached to a proximal end of the injection port.
Dando teaches wherein the check valve ([0050]; Figure 1—element 14) is attached to a proximal end of the injection port ([0050] & [0051]; Figure 1—element 18).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as described above, as both references and the claimed invention are directed toward ablation catheters that deliver fluid to tissue. As disclosed by Dando, the valve forms a fluid tight seal against the fluid lumen and prevents blood or any other fluid that may fill the catheter shaft from flowing proximally and entering the fluid source ([0050]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as such a modification would prevent blood or other fluids that may fill the catheter shaft from flowing proximally and entering the fluid source.
Regarding claim 14, Fischell in view of Dando disclose all of the limitations of claim 8, as described above.
Fischell does not disclose wherein the check valve is integral to the proximal portion of the fluid injection lumen.
Dando further teaches wherein the check valve ([0050]; Figure 1 & 12—element 14) is integral to the proximal portion of the fluid injection lumen ([0050] & [0051]; Figure 1 & 3—elements 16).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as described above, as both references and the claimed invention are directed toward ablation catheters that deliver fluid to tissue. As disclosed by Dando, the valve forms a fluid tight seal against the fluid lumen and prevents blood or any other fluid that may fill the catheter shaft from flowing proximally and entering the fluid source ([0050]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as such a modification would prevent blood or other fluids that may fill the catheter shaft from flowing proximally and entering the fluid source.
Regarding claim 15, Fischell discloses a catheter ([0168]; Figure 2—element 100) comprising: a catheter body ([0168], [0171], & [0173]; Figure 2, 3, 4 & 11—elements 82, 102, 103, 104, & 105) comprising a fluid injection lumen ([0179]; Figure 3—element 133); at least one guide tube ([0168], [0176], [0202]; Figure 2, 3, 4, & 9—element 115) comprising a distal end ([0182]; Figure 4—element 129), the at least one guide tube moveable between a first position within the catheter body and a second position inclined away from the catheter body ([0168], [0176], [0202]; Figures 2, 3, 4, & 9—element 115), wherein the at least one guide tube is configured to be positioned with the distal end in proximity to an inside wall of a target vessel ([0202]; Figure 9—element 115); at least one penetrator ([0168]; Figure 1-4—element 116 & 119) comprising an injection lumen ([0179]; Figures 1-4—the lumen being the interior lumen of element 116) in fluid communication with the fluid injection lumen of the catheter body ([0179] & [0207]; Figure 300—element 133), the at least one penetrator configured to penetrate the inside wall of the target vessel ([0169] & [0182]), a portion of the at least one penetrator located coaxially inside of the at least one guide tube ([0168] & [0182]; Figures 1-4—element 115); a proximal handle configured to advance and retract the at least one guide tube and the at least one penetrator ([0204], [0205], & [0211]; Figure 11—element 330, 340, & 348).
Fischell does not disclose a check valve in fluid communication with the fluid injection lumen of the catheter body.
Dando teaches an ablation catheter ([0050]; Figure 1—element 2 & 6) for delivering fluid to tissue via distal openings on the distal tip ([0050]-[0052]; Figure 1 & 3—elements 20 & 114), the catheter comprising a catheter fluid injection lumen ([0050] & [0051]; Figure 3—element 116) and a proximal handle ([0050]; Figure 1—element 4) comprising an injection port ([0050]; Figure 1—element 18], and a check valve ([0050]; Figure 1—element 14) in fluid communication with the fluid injection lumen of the catheter body ([0050] & [0051]; Figure 3—element 116).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as described above, as both references and the claimed invention are directed toward ablation catheters that deliver fluid to tissue. As disclosed by Dando, the valve forms a fluid tight seal against the fluid lumen and prevents blood or any other fluid that may fill the catheter shaft from flowing proximally and entering the fluid source ([0050]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as such a modification would prevent blood or other fluids that may fill the catheter shaft from flowing proximally and entering the fluid source.
Regarding claim 16, Fischell in view of Dando disclose all of the limitations of claim 15, as described above.
Fischell does not disclose wherein the check valve is integrated with the proximal handle.
Dando further teaches wherein the check valve ([0050]; Figure 1 & 12—element 14) is integrated with the proximal handle ([0050] & [0066]; Figure 1 & 12—elements 4, 15, 24, 26, & 32).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as described above, as both references and the claimed invention are directed toward ablation catheters that deliver fluid to tissue. As disclosed by Dando, the valve forms a fluid tight seal against the fluid lumen and prevents blood or any other fluid that may fill the catheter shaft from flowing proximally and entering the fluid source ([0050]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as such a modification would prevent blood or other fluids that may fill the catheter shaft from flowing proximally and entering the fluid source.
Regarding claim 17, Fischell in view of Dando disclose all of the limitations of claim 15, as described above.
Fischell discloses a fluid injection port ([0207]; Figure 11—element 354) in a proximal portion of the catheter ([0207]; Figure 11—element 300).
Fischell does not disclose wherein the check valve is integrated into the fluid injection port.
Dando further teaches wherein the check valve ([0050]; Figure 1 & 12—element 14) is integrated into the fluid injection port ([0050] & [0051]; Figure 1 & 12—elements 18).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as described above, as both references and the claimed invention are directed toward ablation catheters that deliver fluid to tissue. As disclosed by Dando, the valve forms a fluid tight seal against the fluid lumen and prevents blood or any other fluid that may fill the catheter shaft from flowing proximally and entering the fluid source ([0050]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as such a modification would prevent blood or other fluids that may fill the catheter shaft from flowing proximally and entering the fluid source.
Regarding claim 18, Fischell in view of Dando disclose all of the limitations of claim 17, as described above.
Fisher further discloses wherein the fluid injection port includes a non-Luer connector ([0209] & [0210]; it is preferred that a non-standard fitting be used for injection of ablative fluid due the toxic nature of the fluid).
Regarding claim 19, Fischell in view of Dando disclose all of the limitations of claim 15, as described above.
Fisher further discloses a vial of ablative fluid and at least one syringe ([0210] & [0212]).
Regarding claim 20, Fischell in view of Dando disclose all of the limitations of claim 15, as described above.
	Fischell further discloses wherein the catheter allows ablative fluid to flow in one direction from a proximal injection port ([0165], [0168], [0207]; Figure 3 & 11—elements 133 & 354) to an egress ([0013], [0165], [0168], & [0207]; Figures 1-3—element 117) of the at least one penetrator ([0168]; Figures 1-3—elements 116 & 119).
	Fischell does not disclose wherein the check valve is configured to allow fluid to flow in one direction from a proximal injection port to an egress, and prevent fluid from flowing in the opposite direction out of the proximal injection port.
Dando further teaches wherein the check valve ([0050]; Figure 1—element 14) is configured to allow fluid to flow in one direction from a proximal injection port to an egress ([0050] & [0051]; Figure 1 & 2—element 114), and prevent fluid from flowing in the opposite direction out of the proximal injection port ([0050]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as described above, as both references and the claimed invention are directed toward ablation catheters that deliver fluid to tissue. As disclosed by Dando, the valve forms a fluid tight seal against the fluid lumen and prevents blood or any other fluid that may fill the catheter shaft from flowing proximally and entering the fluid source ([0050]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation catheter, as disclosed by Fischell, to include the teachings of Dando, as such a modification would prevent blood or other fluids that may fill the catheter shaft from flowing proximally and entering the fluid source, therefore preventing contamination of the fluid source.
Conclusion
Accordingly, claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794